—Order unanimously reversed on the law without costs, motion granted and second cause of action dismissed. Memorandum: Plaintiff, a teacher of homebound students, commenced this action to recover damages for injuries allegedly sustained when she was assaulted by one of her students. In her second cause of action, plaintiff alleges that David and Carol Chamberlain (defendants), the student’s parents, were negligent in supervising their son. Defendants moved for summary judgment dismissing that cause of action and Supreme Court denied the motion.
We reverse. Defendants may not be held liable for failing to supervise their son unless it is "established both that the child *961had a tendency to engage in vicious conduct which might endanger a third party and that [defendants] had knowledge of his * * * propensities in this regard” (Brahm v Hatch, 203 AD2d 640, 641; see, Armour v England, 210 AD2d 561). In support of their motion for summary judgment, defendants submitted proof in admissible form that they had no knowledge of their son’s tendency to engage in vicious or violent conduct prior to the alleged assault on plaintiff. Plaintiff failed to tender proof sufficient to raise a triable issue of fact. Thus, defendants are entitled to summary judgment dismissing the second cause of action. (Appeal from Order of Supreme Court, Oswego County, Hayes, J.—Summary Judgment.) Present— Green, J. P., Pine, Doerr and Boehm, JJ.